381 F.3d 859
UNITED STATES of America, Plaintiff-Appellee,v.Carlos DOMINGUEZ BENITEZ, aka Carlos Dominguez, Defendant-Appellant.
No. 00-50181.
United States Court of Appeals, Ninth Circuit.
August 19, 2004.

Myra D. Mossman, Santa Barbara, CA, for defendant-appellant Carlos Dominguez Benitez.
Alejandro N. Mayorkas, United States Attorney, Carmen R. Luege, Assistant United States Attorney, Santa Ana, CA, for plaintiff-appellee United States of America.
John S. Gordon, United States Attorney, Ronald L. Cheng, Assistant United States Attorney, Wesley L. Hsu, Assistant United States Attorney, Los Angeles, CA, for plaintiff-appellee United States of America.
On Remand from the United States Supreme Court. D.C. No. CR-99-00067-AHS-01.
Before BROWNING, REINHARDT, and TALLMAN, Circuit Judges.
OPINION
PER CURIAM:


1
Pursuant to the Supreme Court's decision in this case, United States v. Dominguez Benitez, No. 03-167, ___ U.S. ___, 124 S.Ct. 2333 (2004), overruling our decision, United States v. Benitez, 310 F.3d 1221 (9th Cir.2002), we now AFFIRM appellant Carlos Dominguez Benitez's conviction. Our decision does not affect Benitez's right to file a petition for habeas corpus pursuant to 28 U.S.C. § 2255.